Citation Nr: 1759270	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee residuals of gunshot wound (GSW) with retained foreign body with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a Veterans Law Judge (VLJ) in a June 2015 hearing and such hearing transcript is associated with the claims file.  In a May 2016 letter, VA notified the Veteran that the VLJ who conducted his hearing was unavailable to participate in a decision in his appeal.  The letter further stated that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2017).  In June 2016 the Veteran responded that he did not desire to appear at another Board hearing and requested his appeal is considered on the evidence of record.

This case has been before the Board in September 2015 and October 2016, and its history has been summarized in these previous Board decisions.  More recently, in the October 2016 decision, the Board denied the claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee residuals of GSW with retained foreign body with scar.

The Veteran appealed the Board's October 2016 decision to the United States Court of Appeals for Veterans Claims (Court), and, in an October 2017 Joint Motion for Remand (JMR) of the Veteran and the Secretary of VA (the Parties), requested that the Court vacate and remand the Board's October 2016 decision.  In an October 2017 Order, the Court granted the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2017 JMR, the parties agreed that the January 2016 VA knee and lower leg conditions examination is inadequate because it appears the examiner overlooked relevant medical evidence.  See Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  Specially, the JMR cited to the resulting examination report, which indicates the examiner noted that she reviewed "records from [the Veteran's] chiropractor [ ], including letter."  The JMR further cited the examination report indicates that the examiner found a "lack of objective evidence of a chronic gait abnormality due to the left knee[.]"  The Parties agreed that evidence of record includes an undated letter from Ray Chiropractic Clinic, which is relevant evidence and was not considered by the January 2016 examiner.  The letter states the Veteran's "original injury in his left leg in the military has changed his gait for the last 30 years" and concluded that Veteran's left leg disability "has created the problems of arthritis and mechanical instability, in the right leg."  Thus, the Parties agreed that on remand, the Board should order a new examination and ensure that this relevant evidence is considered upon further examination and reconcile these findings.  

In light of the above, the Board finds that a new VA examination and medical opinion as to the etiology of the Veteran's right knee disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his service connection claim for right knee disability.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The practitioner is directed to review the undated letter from Ray Chiropractic Clinic, which is relevant evidence and was not considered by the January 2016 examiner.  The letter states the Veteran's "original injury in his left leg in the military has changed his gait for the last 30 years" and concluded that Veteran's left leg disability "has created the problems of arthritis and mechanical instability, in the right leg."  The letter is located in the claims file as received by VA on August 22, 2008.

After reviewing the file, the practitioner must accomplish the following:  

(a)  For any right knee disability identified, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disability was 
(i) caused or had onset during the Veteran's active service; or 
(ii) is otherwise caused by his service-connected left knee disability, or
(iii) has been aggravated (chronically worsened) by his service-connected left knee disability to include due to gait changes or need to favor one leg over the other.

If it is found that the right knee disability was aggravated by the service-connected left knee disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.   If the examiner is not able to provide an opinion, he or she should explain why.  

2.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


